t c memo united_states tax_court estate of rudolph moragne a disabled person donna moragne and elaine moragne limited guardians petitioner v commissioner of internal revenue respondent docket nos 3772-08l filed date rufus lynwood cook for petitioner brett a saltzman for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in the federal_income_tax of petitioner for and a dollar_figure 1respondent amended his answer to seek the increased amounts reflected in this opinion as respondent was unaware at the time he issued the deficiency_notice that dr moragne had sold his principal_residence during and had received net taxable proceeds exceeding the exclusion amount under sec_121 addition_to_tax under sec_6651 for filing a delinquent_return late filing additions a dollar_figure addition_to_tax under sec_6651 for failing to pay the tax timely late payment additions and a dollar_figure sec_6654 addition_to_tax for failing to pay estimated_taxes estimated_tax additions regarding as to respondent issued a determination notice on date sustaining the filing of a notice_of_federal_tax_lien regarding the approximate dollar_figure unpaid tax_liability for that included a late filing addition a late payment addition and an estimated_tax addition after concessions there are four issues for decision the first issue is whether petitioner may deduct a theft_loss under sec_165 for amounts or property held mostly in joint_tenancy that dr rudolph moragne’s dr moragne a former doctor then wife used or transferred we hold that petitioner is not 2all section references are to the internal_revenue_code for regarding the deficiency case and regarding the collection action and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3amounts are rounded to the nearest dollar 4the parties agree that the underlying liability for is properly at issue petitioner failed however to present any evidence or raise any argument in briefs regarding whether respondent abused his discretion in sustaining the collection action at docket no 3772-08l petitioner also failed to raise this issue in the petition this issue is therefore deemed conceded see rule sec_34 sec_149 we review the underlying tax_liability for de novo see 114_tc_604 entitled to a theft_loss deduction for either or we must also decide whether petitioner is liable for the late filing additions the late payment additions and the estimated_tax additions for and we hold petitioner liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated by this reference dr moragne resided in illinois at the time the petitions were filed dr moragne was married and had three daughter sec_5 early in his medical practice as a public health physician dr moragne divorced his first wife in his late 60’s he had two surgeries a neck surgery and a back surgery that curtailed his ability to practice medicine in he enlisted the help of a former nurse and friend mary branch ms branch to assist him in tending to his personal needs dr moragne’s daughters were unable to assist him one daughter lived in washington d c one lived in tennessee and another was unable to assist her father even though she lived in chicago ms branch visited dr moragne about once a week dr moragne was depressed and 5the record is unclear as to the number of daughters dr moragne had no daughter testified nor did the ex-wife the parties sometimes referred to the ex-wife as a daughter and vice versa this discrepancy does not affect our holdings 6see supra note disinterested in his financial affairs ms branch assisted dr moragne in his financial affairs and he allowed her to write checks from his checkbook to pay his bills and mortgages dr moragne married loretta hill loretta on date shortly thereafter dr moragne asked ms branch to turn over his checkbook to his new wife loretta who would have check writing responsibilities and general responsibility over his financial affairs going forward dr moragne arranged with his bank for loretta to have check writing authority and authorized her to make various payments on his behalf as ms branch had been authorized previously the bills that ms branch had paid on dr moragne’s behalf still needed to be paid after dr moragne married loretta ms branch did not know loretta she never met loretta and she had no personal knowledge of anything that occurred during dr moragne’s marriage to loretta from date through date she did not have any contact with dr moragne from the time he married loretta until after the years at issue dr moragne and loretta remained married throughout the years at issue in fact they remained married until after a 7-year marriage dr moragne solely owned a residence pincite s ellis street in chicago illinois the ellis property before he married loretta in late the ellis property was sold and dollar_figure of net_proceeds received some of the proceeds from the sale of the ellis property were used to purchase a residence pincite graymoor lane in olympia fields illinois for dollar_figure the graymoor property title to the graymoor property was placed in loretta’s name only loretta took out a home equity line of credit of dollar_figure on the graymoor property dr moragne maintained a joint checking account with loretta at shorebank the bank statements reflect that dollar_figure was paid for a jaguar in loretta wrote a check on the joint account to herself for dollar_figure on date she also wrote a check on the joint account made payable to cash for dollar_figure on date and wrote a check for dollar_figure to dr moragne and herself on date that both dr moragne and loretta endorsed in addition loretta wrote a check for dollar_figure made payable to dr moragne and herself on date again dr moragne and loretta each endorsed the check after the years at issue on date the circuit_court of cook county probate division case no p entered an order appointing dr moragne’s daughter and his ex- wife as limited co-guardians of his estate per the order dr moragne specifically retained the authority to manage his own ordinary affairs and was able to handle his financial affairs 7the record contains bank statements for and checks drawn in yet that year is not before us including expending his own retirement income and paying utility bills condominium assessments and the like up to dollar_figure the probate_court did not adjudicate dr moragne an incompetent instead the probate_court specifically declined to appoint the daughters as plenary co-guardians after reviewing all the evidence produced in the probate proceedings dr moragne through his counsel filed a verified petition for dissolution of marriage on date sometime thereafter dr moragne’s counsel and his limited co-guardians concluded that loretta’s activities constituted theft the circuit_court of cook county domestic relations division case no d entered a stipulated judgment of dissolution dissolving dr moragne and loretta’s marriage in date dr moragne was competent to testify during the course of his divorce proceedings during the stipulated judgment of dissolution ordered the return to dr moragne of all real_property owned by him and loretta during their marriage whether jointly or individually including the proceeds therefrom the stipulated judgment of dissolution also ordered that loretta retain all real and personal_property then presently titled in her name proceeds of dollar_figure from the sale of the graymoor property and proceeds of approximately dollar_figure from the sale of a condominium pincite e 50th street held in joint_tenancy by dr moragne and loretta were placed in escrow pending resolution of the divorce proceeding and subsequently distributed to dr moragne’s estate upon dissolution of the marriage sometime in early dr moragne’s limited co-guardians through their counsel provided respondent’s counsel with completed federal_income_tax returns for dr moragne for and signed by petitioner’s limited co-guardians respondent has accepted the returns filed except for the claimed theft_loss in each year the returns reflect a claimed dollar_figure theft_loss for and a claimed dollar_figure theft_loss for opinion petitioner contends it is entitled to deduct theft losses for and because loretta stole from dr moragne property that they held in joint_tenancy we are asked to decide whether the claimed theft losses are allowable we are also asked to decide whether petitioner is liable for the late filing additions the late payment additions and the estimated_tax additions burden_of_proof we begin with the burden_of_proof generally the commissioner’s determinations in a deficiency_notice are presumed correct and the taxpayer has the burden of proving the 8no credible_evidence was presented as to petitioner’s arguments do not constitute facts commissioner’s determinations to be in error rule a 290_us_111 the burden_of_proof may shift to the commissioner in certain circumstances however if the taxpayer introduces credible_evidence and establishes that he or she substantiated items maintained required records and fully cooperated with the commissioner’s reasonable requests sec_7491 and a and b we find that petitioner failed to provide credible_evidence and failed to substantiate the claimed theft losses for the burden_of_proof therefore remains on petitioner in addition the court reviews any determination regarding the underlying liability de novo if a taxpayer’s underlying liability is properly at issue 114_tc_604 114_tc_176 petitioner’ sec_2002 tax_liability is properly at issue we therefore review it de novo theft_loss we turn next to whether petitioner is entitled to deduct under sec_165 for either taxable_year or the alleged theft_loss a deduction is allowed for any loss sustained during a taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 the deduction is limited in the case of an individual to among other things a loss that arises from theft sec_165 a theft_loss is sustained during the taxable_year in which a taxpayer discovers it sec_165 92_tc_958 affd without published opinion 921_f2d_280 9th cir moreover if there is a reasonable_prospect_of_recovery at the end of the taxable_year then there is no closed and completed transaction for which a theft_loss deduction is allowable 90_tc_1248 a reasonable_prospect_of_recovery exists when the taxpayer has a bona_fide claim for recoupment and there is a substantial possibility that the claim will be decided favorably for the taxpayer 61_tc_795 affd 521_f2d_786 4th cir whether a reasonable_prospect_of_recovery exists is determined as of the end of the taxable_year for which the deduction is claimed id petitioner bears the burden of proving that the alleged theft losses occurred and that the requirements of sec_165 have been met 16_tc_163 petitioner must establish to carry this burden both the occurrence of the thefts within the meaning of sec_165 and the amounts of the claimed theft losses see rule a 40_tc_304 whether certain actions constitute theft for purposes of sec_165 depends on the law defining the crime of theft in the jurisdiction where the alleged theft occurred 232_f2d_107 5th cir 34_tc_688 petitioner argues that loretta stole money from dr moragne and therefore petitioner is entitled to theft losses for both and respondent counters that no theft occurred under illinois law and petitioner has failed to establish the amount of the loss for either or alternatively respondent argues that even if a theft occurred no deduction may be claimed until the year of discovery at the earliest and then only if petitioner can show that there was no reasonable prospect of recovering the stolen property or being compensated for it we agree with respondent the parties agree that the law of illinois applies under illinois law a theft_loss requires an illegal taking done with criminal intent ill comp stat ann sec_5 west the parties disagree however on whether a theft occurred under illinois law we need not decide this dispute we find on the record before us that petitioner failed to establish the amount of any loss for either or let alone whether loretta’s activities constituted a theft petitioner offered only one witness ms branch who admitted that she had never met loretta in addition ms branch admitted that she never saw or spoke to dr moragne during the years at issue we did not find her to be a credible or reliable witness as to whether a theft occurred during the years at issue we are left to speculate how loretta used most of the funds we refuse to speculate moreover the parties stipulated to bank statements of the joint shorebank account and certain checks drawn on that account by loretta petitioner failed to provide any explanation however how loretta used the funds or more importantly whether dr moragne approved or authorized the expenditures in addition several of the checks were endorsed by dr moragne9 along with loretta we are compelled to find that dr moragne authorized loretta to control his checkbook and expend his funds in the same way he had authorized ms branch to do before his 7-year marriage to loretta petitioner also failed to present any evidence demonstrating that every dollar deposited into the account was dr moragne’s and that every dollar withdrawn was spent for loretta’s benefit not dr moragne’s we hold that petitioner failed to establish the amount of any loss and is therefore not entitled to any deductiondollar_figure 9we place no weight upon ms branch’s testimony that she thought dr moragne’s signature was forged on certain checks even she admitted that dr moragne’s surgeries may have caused his handwriting to change 10in addition no theft occurred because loretta had an ownership_interest in most or all of the allegedly stolen funds the withdrawal of funds from a joint bank account under illinois law by only one of the account holders is not illegal poziombka v winkle in re estate of vogel n e 2d ill app ct paskas v illini fed sav loan association n e 2d ill app ct in re estate of continued additions to tax we now focus on the additions to tax respondent determined petitioner liable for late filing additions late payment additions and estimated_tax additions for both and respondent bears the burden of production to establish that the additions apply see sec c 116_tc_438 the late filing additions late payment additions and estimated_tax additions apply unless it is shown that the taxpayer’s failure to comply was due to reasonable_cause and not due to willful neglectdollar_figure see sec_6651 and the taxpayer bears the burden of establishing reasonable_cause higbee v commissioner supra pincite reasonable_cause may exist if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return or pay the tax within the date prescribed by law sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 continued taggart n e 2d ill app ct in fact the ownership rights of the nonwithdrawing account owner in the withdrawn funds are terminated and the withdrawing party becomes the sole owner of the withdrawn money to dispense in any manner he or she deems fit 11no general reasonable_cause exception exists with regard to estimated_tax additions relief is available however under the narrow exception of sec_6654 the court’s standard of review on what elements must be present to constitute reasonable_cause is de novo id pincite n whether those elements are present in a given case is a question of fact id the burden of proving reasonable_cause and lack of willful neglect rests on the taxpayer id pincite we turn now to the late filing additions under sec_6651 an addition_to_tax is imposed if a taxpayer fails to file a timely federal_income_tax return sec_6651 the record reflects that no return for either or was filed until sometime in date which was after the prescribed due_date for either year respondent has therefore met his burden of production petitioner makes no argument at trial or in briefs that petitioner’s failure_to_file the returns timely was due to reasonable_cause this issue is therefore deemed conceded see rule b the sole argument in petitioner’s briefs is that dr moragne was incompetentdollar_figure the record does not however support petitioner’s insinuation there has been 12a disability may be reasonable_cause for avoiding additions to tax 469_us_241 n when raised the court has considered significant a psychiatric disorder mental incapacity or confinement to hospitals for mental illness during the relevant periods to determine whether a disability may constitute reasonable_cause kowsh v commissioner tcmemo_2008_204 jordan v commissioner tcmemo_2005_266 and cases cited therein evidence that a taxpayer experienced periods of lucidity however throughout periods of disability has convinced this court to deny a reasonable_cause defense estate of long v commissioner tcmemo_1978_172 no determination that dr moragne was incompetent dr moragne’s two daughters were appointed limited not plenary co-guardians of dr moragne’s estate in late which is after the due dates of the returns at issue the probate_court was the appropriate court to have made a determination that dr moragne was incompetent the probate_court did not make any such determination accordingly petitioner is liable for the late filing additions under sec_6651 for and next we address the late payment additions under sec_6651 for the late payment of taxes shown as due on the substitutes for return that respondent prepared for petitioner for and petitioner has failed to pay the amounts shown on the substitutes for return for and and failed to establish reasonable_cause for the failures to pay petitioner is therefore liable for the late payment additions for and finally we address the estimated_tax additions under sec_6654 a taxpayer generally has an obligation to pay estimated income_tax for a particular year only if he or she has a required_annual_payment for that year sec_6654 the required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of the tax for such year or percent of the tax_shown_on_the_return if the taxpayer filed a return for the immediately preceding tax_year sec_6654 127_tc_200 affd 521_f3d_1289 10th cir petitioner had a required_annual_payment for and but did not make any estimated_tax payments petitioner failed to present any evidence to contradict respondent’s determination and none of the statutory exceptions under sec_6654 applies consequently petitioner is liable for the estimated_tax additions under sec_6654 for and we have considered all arguments made in reaching our decisions and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
